HOOD, Associate Judge
(dissenting).
I think the trial court properly dismissed the complaint. Appellants were required to set forth in their complaint a short and plain statement of their claim showing that they were entitled to judgment, and the complaint was subject to dismissal if it failed to state a claim upon which relief could be granted. Municipal Court Civil Rules 8(a) and 12(b).
The complaint failed to show by what authority the automobile was parked on the railroad’s property and thereby omitted an essential element to any claim for relief. If the automobile was parked without authority, the owner was a trespasser o.r at least a bare licensee; and a trespasser or bare licensee may recover only for intentional, wanton or willful injury or for the maintenance of a hidden danger or defect. Firfer v. United States, 93 U.S.App.D.C. 216, 208 F.2d 524; Smith v. John B. Kelly, Inc., 107 U.S.App.D.C. 140, 275 F.2d 169. The complaint charges the railroad with negligence only. I do not believe a claim entitling relief is made when the pleader says nothing more than: “I parked my automobile on your property and you negligently injured it.” 1a

. See 38 Am. Jur., Negligence, § 273; 65 C.J.S. Negligence § 195.